 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   PETER JON ELLIS,                                   No. 2:20-cv-0086 AC P
12                      Plaintiff,
13          v.                                          ORDER
14   EL DORADO COUNTY JAIL, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. ECF No. 1. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          A review of plaintiff’s complaint indicates that it is neither signed nor dated. See ECF

21   No. 1 at 6. Rule 11 of the Federal Rules of Civil Procedure and the Local Rules require that

22   every pleading, motion, or other paper filed in this court be signed. See Fed. R. Civ. P. 11(a);

23   L.R. 131(b).

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. The Clerk of Court shall send plaintiff a copy of this court’s Civil Rights Complaint

26   By A Prisoner form; and

27   ////

28   ////
                                                       1
 1          2. Within thirty days of the date of this order, plaintiff shall file a first amended
 2   complaint with this court. The amended complaint shall be signed and dated by plaintiff.
 3   DATED: January 16, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
